CASANUEVA, Judge.
Donyeal McCrae timely appeals the order dismissing his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court dismissed McCrae’s motion because it believed an appeal of a prior postconviction motion was pending with this court. However, McCrae’s appeal was voluntarily dismissed several months prior to his filing this new motion for postconviction relief. Therefore, this court reverses the trial court’s order dismissing McCrae’s motion *300and remands the ease to the trial court for further proceedings.
Reversed and remanded.
PARKER, A.C.J., and WHATLEY, J., Concur.